NOTE: This order is nonprecedential.

ﬂHniteh étates @1111 of appeals
far the jfeheral Qtirwit

 

TIMOTHY J. TIERNEY,
Petitioner,

V.

DEPARTMENT OF JUSTICE,
Respondent.

2011—3159 .

Petition for review of the Merit Systems Protection
Board in case no. DA3443060659-I-2.

ON MOTION

ORDER

Timothy J. Tierney moves Without opposition to stay
proceedings in this appeal pending the court’s disposition

of Duncan v. Dep’t of the Air Force, 2011-3053 and for an
extension of time to ﬁle his initial brief.

Tierney asserts that this case and Duncan both in-
volve evidentiary issues related the proper administration

 

TIERNEY V. JUSTICE 2

of military leave under the Uniformed Services Employ-
ment and Reemployment Rights Act of 1994.

Upon consideration thereof,

IT IS ORDERED THAT:

(1) The motion to stay is granted. Tierney is directed
to inform the court within 30 days of the disposition of
Duncan how he believes this appeal should proceed. The
Department of Justice may also respond within that time.

(2) A copy of this order shall be transmitted to the
merits panel assigned to hear Duncan.

(3) The motion for an extension of time is denied as
moot.

FOR THE COURT

 U 9  Isl Jan Horbaly
Date Jan Horbaly
Clerk

cc: Andrew L. McNamara, Esq.
Michael P. Goodman, Esq. FILED

9.3. OOH-RT OF APPEA FOR
520 THE FEDERAL CanlflsiT

DEC 09 2011

JAN HQRBALY
CLERK